ORDER
PER CURIAM.
Johnny Spann appeals from a judgment entered on a jury verdict finding him guilty of one count of attempted first degree robbery, Section 564.011, RSMo 1994, one count of first degree assault, Section 565.050, RSMo 1994, and one count of armed criminal action, Section 571.015, RSMo 1994. He was *351sentenced to fifteen years for the attempted first degree robbery, twenty-five years for first degree assault, and ten years for armed eriminal action. The sentences are to be served concurrently with additional sentences entered on previous convictions.
In this consolidated matter, defendant also appeals from the denial of his Rule 29.15 motion without an evidentiary hearing, but defendant has failed to raise any points on appeal relating to the denial of his Rule 29.15 motion. Where a defendant appeals the denial of a Rule 29.15 motion, but fails to raise any point relating to the denial of that motion in the brief on appeal, the appeal is considered abandoned. State v. Nelson, 818 S.W.2d 285, 287 (Mo.App.1991).
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law, plain or otherwise, appears. An opinion reciting the detailed facts and restating principles of law would have no precedential or jurisprudential value.
Judgment affirmed in accordance with Rules 30.25(b) and 84.16(b).